Title: To George Washington from Silas Barber, 9 June 1783
From: Barber, Silas
To: Washington, George


                  
                     Sir
                     West Point June 9th 1783
                  
                  We the Subscribers your Humble Petitioners do most Graciously intreat your Excellency &c.
                  But it gives us the Utmost trouble & Concern to think we must be under the disagreeable Necessity to trouble A Gentleman of so great Qualifications and ready Compliance to Justice and Honor but as the greatest Necessity and difficult and threatening distraction calls upon us at this Junctor we beg your Excellency will be pleased to hear your Humble Petitioners once more &c. in Reference to Lt Colo. Popkins as we have no Reason to doubt but what your Excellency has been thoughroughly Acquainted of the Injury we have sustained and do to this day by Lieut. Colo. Popkins in whom we reposed confidence and Trust.
                  Sir as we have been favoured with your Excellencys and Major General Knox’s Gratitudes by sending Serjt Howes to Boston to Liut. Colo. Popkins &c. but the Disbandment of the Army taking place Obliged us to trouble Your Excellency before we Received a final Answer but not having Received any pay and not being permitted to draw our Rations we shall not be able to tarry ’till the Arrival of Serjt Howes, And having no sufficient Reason to expect a final settlement by Serjt Howes we do most earnestly Beseech your Excellency to Adopt some Measure in favour of us the subscribers before Liet. Colo. popkins Receives his final settlement, from the Publick &c.  We Remain your Excellencys Most Humble Petitioners
                  
                     Silas Barber Serjt
                     W. Woodstock Corporal
                     Charles Borman
                     
                        
                     
                     William Roderfeld Corpl
                  
                  
                     Fredrick Hartman X mark
                  
                  
                     
                        Johann George Welch
                     Thomas J. Kepard
                     
                     John McCoy his X mark
                     
                        Jno. Cockle
                     
                     
                         Corl
                     
                  
               